Citation Nr: 0202379	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  99-22 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a March 6, 2001 decision, the Board denied entitlement to 
an increased rating for a duodenal ulcer.


FINDINGS OF FACT

1.  The veteran was scheduled for a hearing before the Board 
in February 2001; he failed to report for the hearing.  

2.  The Board rendered a decision in the veteran's case in 
March 2001.  

3.  A review of the record reflects that in correspondence 
dated prior to the scheduled February 2002 hearing, the 
veteran notified the Board of his illness and that he was 
unable to attend the hearing; this correspondence was 
forwarded to the Board in March 2001 but was not received 
prior to dispatch of the Board's March 2001 decision.  

4.  On March 26, 2001, the Board notified the veteran that he 
had shown good cause for his failure to appear at a scheduled 
hearing before a member of the Board and that if he appeared 
at a re-scheduled hearing the March 6, 2001, Board decision 
wound be vacated.

5.  On December 5, 2001, the veteran presented evidence at a 
videoconference hearing before a member of the Board.

6.  Failure to consider evidence presented at a hearing, 
after good cause was shown for the veteran's failure to 
appear at a previously scheduled hearing, constitutes a 
denial of due process.  

CONCLUSION OF LAW

In order to ensure that the veteran is not denied due process 
of law, the Board's decision, dated March 6, 2001, which 
denied his claim for a rating in excess of 10 percent for 
duodenal ulcer, is vacated.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); C.F.R. § 20.904 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that an appellate decision may be vacated by 
the Board at any time upon the request of the appellant or 
his representative, or upon the Board's own motion, when the 
appellant was denied due process.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.904 (2001).  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001).  Pursuant to 38 C.F.R. § 20.700 (2001), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

The veteran requested a hearing before the Board, which was 
scheduled for February 2001.  The veteran did not show for 
the hearing.  A decision in his case was prepared by the 
Board in early March 2001.  Subsequently, correspondence 
forwarded to the Board, dated prior to the scheduled hearing, 
gave notice that the veteran was ill and would not be able to 
attend his hearing.  This correspondence was not associated 
with the claims folder prior to dispatch of the Board's March 
2001 decision.  

A review of the record reflects that in correspondence dated 
March 26, 2001, the Board notified the veteran that he had 
shown good cause for his failure to appear at a scheduled 
hearing before a member of the Board and that if he appeared 
at a re-scheduled hearing the March 6, 2001, Board decision 
would be vacated.

On December 5, 2001, the veteran presented evidence at a 
videoconference hearing before a member of the Board.  The 
Board finds that failure to consider the evidence presented 
at this hearing after good cause had been shown for the 
failure to appear constitutes a denial of due process.

Therefore, in order to assure due process of law and to 
afford the veteran every equitable consideration, the Board's 
decision of March 6, 2001, is hereby vacated.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.904.  Accordingly, a new decision 
will be entered by the Board as though the decision had not 
been made.  The Board notes the case will be assigned to 
another Member of the Board and that such action is in 
accordance with the governing VA regulations and will effect 
de novo consideration with regard to this appeal.


ORDER

The Board's decision of March 6, 2001, is hereby vacated.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

